AMENDMENT TO
CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amendment (“Amendment”) is dated as of January 1, 2013 by and between
HUBBELL INCORPORATED, a Connecticut corporation (the “Company”), and David G.
Nord (the “Executive).

WHEREAS, the Company and the Executive entered into a Change in Control
Severance Agreement dated as of December 31, 2010 (the “Agreement”); and

WHEREAS, the Company’s Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
shareholders to reinforce and encourage the continued attention and dedication
of key executives of the Company to their duties of employment without personal
distraction or conflict of interest in circumstances which could arise from the
occurrence of a change in control of the Company; and

WHEREAS, the Company’s Board of Directors has authorized the Company to amend
the Agreement with the Executive; and

WHEREAS, the Executive is a key executive of the Company and has been designated
by the Board as an executive to be offered such amended Agreement with the
Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1. Section 1(b) of the Agreement is hereby amended as follows:

“(b) ‘Benefit Continuation Period’ shall mean the 33 month period immediately
following the date of the Qualifying Event.”

2. Section 1(cc) of the Agreement is hereby amended as follows:

“(cc) ‘Severance Multiple” shall mean 2.75; provided, however, that
notwithstanding the foregoing, for each full month that elapses during the
period beginning on the date the Executive attains age 63 and ending on the date
the Executive attains age 65, the Severance Multiple shall be reduced by an
amount equal to the product of (i) 1/24 and (ii) the excess of (A) the original
Severance Multiple set forth above over (B) 1.0 (rounded to the nearest
hundredth).”

3. Except as modified by the foregoing, the terms and conditions of the
Agreement shall remain in full force and effect following adoption of this
Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

HUBBELL INCORPORATED

By: /s/ Stephen M. Mais
Vice President, Human Resources


EXECUTIVE

/s/ David G. Nord

